The amendments of the case desired by the defendant appear to be unnecessary. The facts are fully reported in the case, so far as they are material. A rehearsal of the evidentiary facts requested do not show that the court committed any error in denying the motion.
The defendant's argument that the fellow-servant doctrine is open for discussion, because its exception to the denial of its motion for a nonsuit nominally raised the question, is futile, for the reason that the grounds upon which it based the motion when it was made and the course of the trial do not indicate that it relied upon that defence, but upon the claim that at the time the plaintiff was injured Smith was not acting within the scope of his authority and did not represent the master. No specific reference to the defence of fellow-service was made. Nor was any specific instruction on that point requested. It is clear that the defendant waived any right it might have had to present that view of the case. The brief remarks of the court in its charge upon the subject of vice-principalship were not excepted to by the defendant. Indeed it seems to have been conceded that Smith was the vice-principal of the defendant, who was liable for Smith's acts of superintendence.
The alleged error of the court in using the expression "apparent authority" in the charge cannot now be taken advantage of by the defendant, for the reason stated in the former opinion. But in addition to that, it appears that the defendant's position is unsound; for upon a reasonable interpretation of the language objected to, viewed in connection with the rest of the charge, it cannot be doubted that the court used the word "apparent" in the sense of the word implied and that the jury understood they might find from the character of the service Smith was employed to perform, that the defendant invested him with authority to see that the regulations in regard to the time when the employees should be attending to their work should be observed by them; that is, that it was apparent to the defendant, as it would be to reasonable men in the same situation, that such authority, if not expressly given, existed as a necessary incident of the employment of Smith as a superintendent of the room. *Page 388 
As the defendant's last exception cannot be sustained, and as the motion for a rehearing is unavailing the result is
Exception overruled: former order affirmed.
PARSONS, C. J., and PEASLEE, J., did not sit: YOUNG, J., concurred: PLUMMER, J., dissented on last order.